Case 1:20-cr-00023-DLC Document 60 Filed 09/17/20 Page 1 of 1
Case 1:20-cr-00023-DLC Document 59 Filed 09/15/20 Page 1 of 1

U.S. Department of Justice

¥

  

 

 

 

 

 

 

 

 

 

LL | United States Attorney
« SDNY Southern Dist¥ict ct of New York

“—CUMENT

ELECTRONICALLY FILED | ie Mies Moll

i ne Saint Andrew

\ pO He New York, New ¥e Ei (DORSED

i * m
: b eh

, DATE FILED: 4 C ot Le September 15, 2020
BY ECF
The Honorabie Denise L. Cote Te tn stere Heal Khe nate i Le L
United States District Judge bb Led titan b4 anon J MK Ko -

Southern District of New York

500 Pear! Street Gy Cougs og fA [2e, On

New York, New York 10007
Lyien oie ss te. &
Re: United States v. Joseph Guagliardo,

20 Cr. 23 (DLC) tof’ fae.

Dear Judge Cote: foge fee A WA 2

The Government respectfully writes in the above-captioned matter regarding the Court’s
request for a submission on any additional restitution sought on behalf of the victim, Municipal
Credit Union (“MCU”), due on Friday, September 18, 2020. The Government and defense
counsel have been in discussions regarding additional restitution and anticipate that an agreed-
upon resolution will be reached directly between MCU and the defendant, thus mooting the need
for a court order. However, the Government understands that a resolution is not likely to be
reached this week, because the defendant is currently in quarantine at his designated facility and
therefore is not able to communicate easily with his counsel. Accordingly, the Government and
defense counsel jointly request that the Court adjourn the deadline for the restitution submission
to October 19, 2020, to permit time to complete negotiations between the defendant and MCU.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

By: s/ Eli J. Mark/Daniel C. Richenthal
Eli J. Mark
Daniel C. Richenthal
Assistant United States Attorneys
(212) 637-2431/2109
Alona Katz
Special Assistant United States Attorney

cc: (by ECF)
John Arlia, Esq.
